DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II drawn to a method for mechanically coupling case/ mechanical coupling techniques in the reply filed on 01/18/2022 is acknowledged.  The traversal is on the ground(s) that Claims 1 and 17 recite similar structural limitations .  This is not found persuasive because Group I is related to a product and Group II is related to a method and different search strategies would have to be used to search for the product or method of the claims although the limitations overlap in
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/30/2020, 10/27/2020, 02/18/2021, 09/24/2021 and 01/18/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Status
Claims 1, 3, 5-7, 9, 14 have been amended; the amendment to claims 1 and 5 were slight rewordings of some claim language, the amendments to claims 3, 6-7 and 9 were to change claim dependency, the amendment to claim 14 was to change the preamble of the claim to recite a method for providing at least a portion of a battery assembly.
Claims 1-2, 4-5 and 8-13 are withdrawn due to the election of Group II.
Claims 3, 6, 7 and 14-20 are currently pending and have been examined on the merits in this office action.

	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 140 as seen in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anantharaman (US 2006/0278617 A1-as cited in the IDS).

Regarding claim 14, Anantharaman teaches a method for providing at least a portion of a battery assembly, comprising:
physically mating a first casing portion comprising an optically-absorbing region defining a first feature (Anantharaman top plastic enclosure 62-2 is opaque to the wavelength of the laser beam [0026]; Figures 2A-2C and Figure 3) with a second casing portion comprising an optically-transmissive region (Figure 2A-2C and Figure 3; plastic enclosure component 62-1 is transmissive to a wavelength of the laser beam 58, [0026]), the second casing portion defining a second feature, the second feature sized and shaped to mate with the first feature (Figures 2A-2C and Figure 3; [0024-0026] first and second features are shown in Figure 2C with a flange-like components of 40-2 and 40-3 abutting against one another at the junction point 44);
irradiating the optically-absorbing region defining the first feature through the optically- transmissive region to form a welded joint (Figure 3; [0024] laser beam 46 directed at the unction 44 causing a melt pool 48 to form within the heat zone 50 and creates a structural bond between the plastic enclosure components 40-2 and 40-3; Figure 3 shows the laser beam 58 is going through the transmissive region 62-1 and forms a structurally sound weld between 62-1 and 62-2); and
wherein the optically-absorbing region is optically absorbing within a specified range of wavelengths overlapping with a corresponding range of wavelengths over which the second 

Regarding claim 15, Anantharaman teaches all the claim limitations of claim 14. Anantharaman further teaches wherein the irradiating comprises using a laser to form the welded joint ([0024] laser beam 46 directed at the junction 44 causing a melt pool 48 to form within the heat zone 50 and creates a structural bond between the plastic enclosure components 40-2 and 40-3).

Regarding claim 6, Anantharaman teaches all the claim limitations of claim 14. Anantharaman further teaches wherein the first casing portions is a sidewall and the second casing portion is an end segment (Figure 2C 40-2 has a portion that can be a sidewall and 40-3 has a portion that can be an end wall).

    PNG
    media_image1.png
    491
    303
    media_image1.png
    Greyscale

Regarding claim 7, Anantharaman teaches all the claim limitations of claim 14. Anantharaman further teaches comprising end segments at opposite ends of the battery assembly and sidewalls coupled to the end segments using respective welded joints defined by the first and second features, the end segments and sidewalls holding casing segments of the battery assembly captive between the end segments, and the casing segments supporting bipolar battery plates between the end segments (Figures 2A-2C; both sides of the battery as shown in Figure 2B can have this welded portion that connects elements 40-2 and 40-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anantharaman (US 2006/0278617 A1-as cited in the IDS) as applied to claim 14 above, and further in view of Lev (US 2016/0028071 A1-as cited in the IDS).

Regarding claim 16, Anantharaman teaches all the claim limitations of claim 14. Anantharaman teaches laser welding of battery module enclosure components but fails to teach the specifics of the battery module, specifically the battery module being a bipolar battery and is attached to at least one of the first or second casing portions prior to irradiating the optically absorbing region, the bipolar plate comprising a conductive substrate wherein a first and second active material are located on opposite sides of the conductive substrates and the second active material having a different polarity than the first active material.

Lev discloses a light weight bipolar valve regulated lead acid battery wherein plastic frames having a laser-absorbent thermoplastic or a laser penetrable thermoplastic wherein laser transmission welding between the plastics occurs (Lev abstract, [0035-0036]). Lev teaches wherein the active material is placed on a lead foil substrate and a second active material is located on the other side of the 

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to include the bipolar electrodes of Lev to the battery enclosure of Anantharaman. Anantharaman discloses where the enclosure houses the battery but fails to teach the specifics of the battery so a skilled artisan could substitute the bipolar electrodes as taught by Lev for the battery elements of Anantharaman. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

	Regarding claim 17, modified Anantharaman teaches all the claim limitations of claim 16. Anantharaman further teaches wherein the battery is within the enclosure and the enclosure is laser welded around to create a type of a seal around the perimeter of the cell (Anantharaman [0029] laser source 96 moved along the optical rail to weld the plastic enclosure components and thus would create a seal around the perimeter of the cell). Anantharaman further admits that it is common knowledge that battery module enclosures typically include at least two interfacing components and that welding is often required to create a seal between the multiple components ([0003]), therefore, a seal would be formed around the perimeter of the enclosure containing the bipolar plate/battery module .

	Alternatively, Lev teaches of an enhanced adhesive 112a/112b that circumferentially seals the lead foil to the frame and teaches wherein the two polymer frames are welded together by a laser weld 114b to produce a complete seal between the two frames (Lev [0028]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Anantharaman (US 2006/0278617 A1-as cited in the IDS) as applied to claim 14 above, and further in view of Lev (US 2016/0028071 A1-as cited in the IDS) and Schnelker (US 2013/0302545 A1).

Regarding claim 18, Anantharaman teaches all the claim limitations of claim 14. Anantharaman fails to teach wherein one of the first or second casing portions comprises a valve port and wherein the method comprising irradiating an optically absorbing region from within a  valve block in communication with the valve port.

Lev discloses a light weight bipolar valve regulated lead acid battery wherein plastic frames having a laser-absorbent thermoplastic or a laser penetrable thermoplastic wherein laser transmission welding between the plastics occurs (Lev abstract, [0035-0036]). Lev teaches the valve 254 as part of the housing as it is used on the top plate of the battery housing (Lev [0030]).

Schnelker discloses a method for connecting a workpiece part by laser beam. Schnelker teaches wherein a workpiece part for housing assemblies such as a valve are connected by a joining zone wherein the workpiece part (valve) comprises a laser beam absorbing material and a laser beam transparent material (Schnelker [0002]). 

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to add the valve of Lev being an integral part of the battery casing to the first or second casing portions (62-1 or 62-2) of Anantharaman through the means of attachment as taught by Schnelker as this is a known method of attachment. The combination of references would render the claim limitation of a valve port .


Claims 19 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Anantharaman (US 2006/0278617 A1-as cited in the IDS) as applied to claim 14 above, and further in view of Nakagawa (US 2006/0286453 A1-as cited in the IDS).

Regarding claims 19 and 3, Anantharaman teaches all the claim limitations of claim 14. Anantharaman teaches wherein the first and second mating features are abutted to one another, however fails to teach wherein the first and second features define a protruding triangular cross section and a cavity having a mating triangular cross section respectively.

Nakagawa discloses a battery having electrode plates being mechanically and electrically connected to a fixing. Nakagawa teaches of grooves and projections being formed with a triangular cross 

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify the flange-like portions of Anantharaman to include a triangular protrusion and  triangular cavity as taught by Nakagawa such that the welding between the enclosure components 62-1 and 62-2 are securely connected. The modification can make the first plastic enclosure component 62-1 having a triangular protrusion and the second plastic enclosure component 62-2 having the triangular cavity, or vice versa. This modification is a simple alternative/ change in shape of the flange like portions that are welded together by the laser beam. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Anantharaman (US 2006/0278617 A1-as cited in the IDS) as applied to claim 14 above, and further in view of Jang (US 2010/0136418 A1-as cited in the IDS).

Regarding claim 20, Anantharaman teaches all the claim limitations of claim 14. Anantharaman fails to teach mating the first and second features comprises using an interference fit provided by the first and second features.



Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify the first and second mating features such that the mating features are welded with an interference fit method as taught by Jang such that the first and second plastic enclosure components 62-1 and 62-2 have this interference fit that would make the welding of the two plastic enclosure components easier and produce a stronger weld.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727